DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 22nd, 2020 has been entered:  Claims 1, 3 - 6, 9, 12 - 17, and 19 remain pending in the present application, with claim 19 being withdrawn from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the channels defined in a portion of the plunger must be shown or the feature(s) canceled from the claim(s); claim 17 recites “a plurality of channels are defined in a portion of the plunger” rather than “in a portion of the drain mechanism” as shown in Fig. 4B and described in Paragraph 40. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 17 recites “a plurality of channels are defined in a portion of the plunger” rather than “in a portion of the drain mechanism” as shown in Fig. 4B and described in Paragraph 40. In an effort to promote compact prosecution, claim 17 is interpreted as reciting --a plurality of channels are defined in a portion of the drain mechanism--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3 - 6, 9, and 12 - 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low-profile" in claim 1 is a relative term which renders the claim indefinite.  The term "low-profile" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the instant case, it is unclear as to what structural properties (as well as to what degree they must be present), define a device that is “low-profile”. In an effort to promote compact prosecution, the term “low-profile” is interpreted as the body facing and external facing sides of the reservoir wall are larger in surface area than the side, top, and bottom walls.
The term "detectable" in claim 1 is a relative term which renders the claim indefinite.  The term "detectable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Detectability would depend on a number of external factors such as the clothing worn by the user or the perceptiveness of an observer. As such, in the absence of any clear definition or explicit structure, the detectability of a device is highly relative.

Claims 3 - 6, 9, and 12 - 16 are rejected via their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim(s) 1, 3 - 4, 9, and 12 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Henniges et al. (US 5,645,540), hereinafter Henniges in view of Sarangapani et al. (US 2016/0067104 A1), hereinafter Sarangapani.

	Regarding claim 1, Henniges teaches a surgical drain system for collection of fluid from a user (Fig. 1; Abstract), the drain system comprising: a collections reservoir having a reservoir wall that defines an interior chamber (Figs. 1, 6, and 8, element 12) and a collection port defined in a portion of the reservoir wall (Fig. 8, elements 84 and 86), wherein a drain port is defined in a portion of the reservoir wall (Fig. 8, elements 82 and 83) wherein the drain port is configured to allow fluid collected in the interior chamber of the collection reservoir to be released (Col. 10; lines 53 - 61), a collection tube having a distal end configured to be coupled to or in fluid communication to the user and a proximal end coupled to the collection port such that the distal end and, an inner lumen of the collection tube, the collection port, and the interior chamber of the collection reservoir are in sealed fluid communication (Fig. 1; Col. 3, 
	Henniges does not explicitly the device being low-profile or a belt configured to be worn by the user, wherein the low-profile wearable surgical drain system including the collection reservoir, the collection tube, the pump mechanism, and drain mechanism are attachable to the belt so that the low profile wearable surgical drain is configured to be wearable by the user without clothing, while dressing or showering, and worn under clothing without being detectable.
 teaches a low-profile self-contained drainage system (Figs. 11 - 13: Paragraphs 70 - 73; Low-profile is described in Paragraph 73) which is entirely attached to a belt (Fig. 12, element 196; Paragraph 74).
	Firstly, it would have been obvious to a person of ordinary skill in the art before the effective filling date it would have been obvious to a person of ordinary skill in the art before the effective filling date to modify the shape of the device of Henniges to be low-profile. Doing so would predictably allow for analogous drainage and would further prevent entanglement with bodies or external objects (Paragraph 73 of Sarangapani).
	Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the belt of Henniges to instead be adapted to be also worn by the patient, and to also attach the system as a whole (including the collection reservoir, the collection tube, pump mechanism, and drain mechanism), as taught by Sarangapani. Doing so would allow the device to be more portable.
	Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In the instant case, the combination of Henniges and Sarangapani teach all the structure as claimed, including comprising a belt configured to be worn by the user such that the surgical drain system, including the collection reservoir, the collection tube, pump mechanism, and drain mechanism 

	Regarding claim 3, the combination of Henniges and Sarangapani substantially discloses the invention as claimed. Henniges further discloses a pump port defined in a portion of the reservoir wall of the collection reservoir (Figs. 9, 15, and 15A and Col. 11 lines 21 - 36; the pump 103 is connected via tubes 167 and 168 to nipple 201, which then communicates with nipple 202 and aperture 204).

	Regarding claim 4, the combination of Henniges and Sarangapani substantially discloses the invention as claimed. Henniges further discloses a pump connector having a distal end coupled to the pump mechanism and a proximal end coupled to the pump port (See annotated Fig. 10 below).


    PNG
    media_image1.png
    943
    841
    media_image1.png
    Greyscale

	Regarding claim 9, the combination of Henniges and Sarangapani substantially discloses the invention as claimed. Henniges further discloses a drain tube coupled to the drain port, wherein the drain tube is configured to direct fluid exiting the interior chamber of the collection 

	Regarding claim 12, the combination of Henniges and Sarangapani substantially discloses the invention as claimed. Henniges further discloses a portion of the knob is positioned outside of the interior chamber of the collection reservoir and is configured to selectively seal the air intake (Figs. 8, 15, and 15A shows the knob 191, and knob end 170 extending beyond the chamber walls; Col. 11, lines 21 - 54 indicates sealing).

	Regarding claim 13, the combination of Henniges and Sarangapani substantially discloses the invention as claimed. Henniges further discloses a portion of the central portion of the plunger extends through the interior of the chamber of the collection reservoir (Fig. 8, elements 183 and 172).

	Regarding claim 14, the combination of Henniges and Sarangapani substantially discloses the invention as claimed. Henniges further discloses the plunger being selectively movable about and between a first, sealed positon (Fig. 15) in which the air intake aperture is sealed by the knob and the drain port is sealed by the proximal end of the plunger and a second open position (Fig. 15A), in which, the knob is spaced from the air intake aperture at a first predetermined distance, the proximal end of the plunger would be spaced from the drain port at a second predetermined distance (Col. 11, lines 21 - 54). Further, as the knob and plunger of 

	Regarding claim 15, the combination of Henniges and Sarangapani substantially discloses the invention as claimed. Henniges further discloses the plunger being selectively movable about and between a first, sealed positon (Fig. 15) in which the air intake aperture is sealed by the knob and the drain port is sealed by the proximal end of the plunger and a second open position (Fig. 15A), in which, the air intake aperture is not sealed by the knob and the drain port is not sealed by the proximal end of the plunger (Col. 11, lines 21 - 54).

	Regarding claim 16, the combination of Henniges and Sarangapani substantially discloses the invention as claimed. Henniges further discloses the drain mechanism comprising a biasing element (i.e. spring) configured to urge the plunger into the first, sealed position (Figs. 15 - 17, element 173; Col. 10, lines 42 - 61).


Regarding claim 17, the combination of Henniges and Sarangapani substantially discloses the invention as claimed. Henniges further teaches a plurality of channels defined in a proximal portion of the plunger (i.e. between the knobs; the plunger is a part of the drain mechanism), wherein the channels provide a path for fluid (i.e. air/vacuum pressure; Fig. 16, elements 195 - 197 and 200). Henniges also teaches a portion surrounding the plunger (which is also a portion of the drain mechanism) also comprising a plurality of channels (Figs. 15 and 15a, elements 201 and 202).

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the distal end of the plunger disclosed by Henniges with the plurality of channels disposed on the proximal portion of the plunger (for example, such that the knobs fit inside and sealed drain port in the closed position, and pulling the plunger up releases the seal by the knob allowing for fluid to flow through the plunger channels). Doing so would achieve the predictable result of equivalently preventing flow through the drain port in the closed position and allow for fluid to escape when the plunger is pulled up into the open position in the same way that Figs. 15 and 15A shows the plunger preventing air from entering the reservoir in the closed position, and allows for air to pass through in the open position.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1395 (2007).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Henniges and Sarangapani as applied to claim 4 above, and further in view of Walker (US 6,652,495 B1).

Regarding claim 5, the combination of Henniges and Sarangapani substantially discloses the invention as claimed. They do not teach the collection port comprising a first one-way valve configured to prevent fluid from traveling out of the interior of the chamber of the collection reservoir through the collection port.
In the same field of endeavor, Walker teaches a wound drainage device (Fig. 1; Abstract) comprising a one-way valve in a collection port (Fig. 3, element 32; Col. 4, lines 15 - 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet port of Henniges to comprise a one-way valve. Doing so would predictable allow for blood flow into the reservoir while also preventing the reverse flow of body fluids (Recognized in Col. 4, lines 15 - 20 of Walker).

Regarding claim 6, the combination of Henniges, Sarangapani, and Walker substantially discloses the invention as claimed. Henniges further teaches a one-way valve (i.e. duck check valve) in the vacuum line configured to allow gas to be removed from the interior chamber of the collection reservoir while preventing gas from undesirably entering the interior chamber of the collection reservoir (Fig. 10, elements 103 and 125; Col. 8, lines 25 - 37).
Previous Objections/Rejection
Applicant’s amendments have been acknowledged, but do not overcome each and every 101 rejection previously set forth in the non-final office action mailed July 24th, 2020. All previous 101 rejections have been withdrawn. However, the drawings are still objected to as not clearly showing “a plurality of channels are defined in a portion of the plunger”. Similarly, the specification is objected as not providing antecedent basis for this claimed limitation. In the instant case, the drawings (4A and 4B appear to show the channels being in the structure surrounding the actual plunger 113) and Paragraph 40 as amended indicates the drain mechanism as a whole comprises channels. It appears the plunger may also comprise channels, but it is not clearly described or labeled in the figures.

Response to Arguments
Applicant’s arguments, see Pages 11 - 14, filed 10/22/2020, with respect to the rejection(s) of claim(s) 1, 3 - 4, 9, and 12 - 16 under 35 U.S.C. 102(a)(1) as well as the rejection of claim 2 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sarangapani with Henniges maintained as the teaching reference over which Applicant’s invention is deemed unpatentable. Walker is also maintained as a teaching reference.
As such, Applicant’s arguments that Hemmiges does not meet the limitations of claim 1 as currently presented is moot.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781